DETAILED ACTION
This action is made in response to the request for continued examination filed on January 21, 2022.  This action is made non-final.
Claims 1, 3, 5-7, 9-13, 15 and 17-20 are pending.  Claims 2, 4, 14, and 16 have been previously cancelled.  Claim 8 is presently cancelled. Claims 1, 13, and 18 have been amended. Claims 1, 13, and 18 (CRM claim performing method of claim 13) are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the previously cited references fail to teach the newly added limitation “based at least on determining that the obtained surrounding image corresponds to an image including a plurality of objects preset as a password, control 
Previously cited Iyer, in at least Fig. 6 and [0059], teaches the system recognizes, from image data of a scene, an object as being an authentication object used for authentication/password input. Wherein, in response to recognizing the authentication object, a plurality of virtual objects are presented, an indicator of the real object, as well as a plurality of targets indicating a selection of the object in a specific order (i.e., virtual password requesting image for requesting selection of objects set as a password). While Fig. 6 of Iyer specifically teaches a single real world object, Iyer and Gorden additionally teach that a plurality of real objects can be identified (e.g., see [0039] of Iyer and [0030], [0035] of Gordon). As such, the previous cited references render obvious the newly added limitation.
Applicant further argues the references fail to teach “control the display to simultaneously display the obtained surround image, the virtual password requesting image, and a plurality of virtual icons overlapping the plurality of detected real objects such that the each of the plurality of real objects is mapped to a respective icon of the plurality of virtual icons”. However, the examiner respectfully disagrees.
As stated above, Iyer, teaches in response to recognizing the authentication object in a scene, a plurality of virtual objects are presented, such as an indicator of the real object, as well as a plurality of targets indicating a selection of the object in a specific order (i.e., virtual password requesting image for requesting selection of objects set as a password). As illustrated in Fig. 6 of Iyer, the real scene, the real object, the 
Applicant further argues the cited references fail to teach “after simultaneously displaying the plurality of virtual icons, recognize a plurality of real objects corresponding to the plurality of virtual icons, among the simultaneously display plurality of virtual icons, observed sequentially by eyes of a user wearing the device”. However, the examiner respectfully disagrees.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combined teachings of Gordon and Iyer were relied upon as teaching the claimed limitation.
Gordon was relied upon as teaching “recognize a plurality of real objects corresponding to the plurality of virtual icons, among the simultaneously display plurality of virtual icons, observed sequentially by eyes of a user wearing the device”. Gordon teaches recognizing a plurality of real objects corresponding to a plurality of overlapping virtual icons that are observed sequentially by the user eye gage (e.g., see Figs. 1-3, 7-11, [0030], [0035], [0058]. [0059], [0091], [0103]). While Gordon teaches recognizing the real objects, Gordon fails to teach performing the recognition after simultaneously  However, Iyer teaches after displaying the virtual indicator along with the real object, a user can then select the real object to perform the appropriate authentication input. Accordingly, it would have been obvious to modify Gordon in view of Iyer to perform the recognition of the password input after displaying the virtual icons to indicate to the user that an authentication process has begun or is about to begin (e.g., see [0059] of Iyer). As such, the previous cited references render obvious the cited limitation.
Applicant additionally argues the cited references fail to teach “perform a preset task corresponding to the plurality of real objects and an order in which the plurality of real objects are observed”. However, the examiner respectfully disagrees.
A review of Applicant’s originally filed specification in [0223] states that the “device 100 may perform the preset task in accordance with a combination of the one or more objects or an order in which the one or more objects are selected. For example, referring to Fig. 22, the device 100 may perform a task (for example, execution of a movie application) that has set a combination of the plurality of objects 1225a and 1226a (for example, a kettle and a picture frame) as a password”. Accordingly, where the prior art teaches performing a task that has a set combination of the plurality of objects, then it meets the limitation. Gordon teaches a gaze-based authentication method wherein based on a user gaze pattern matching a preset password, a user is authentication and/or otherwise granted access to a particular resource ([0043], [0054], [0103]). The broadest reasonable interpretation of a “task” is something to be done as per Merriam-Webster dictionary. Accordingly, permitting access to something is something to be done and, therefore, a task. As such, Gordon teaches performing a 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gordon et al. (USPPN: 2017/0318019; hereinafter Gordon) in further view of Iyer et al. (USPPN: 2016/0091964; hereinafter Iyer).
As to claim 1, Gordon teaches A device configured to provide an augmented reality (AR) service (e.g., see Fig. 1, [0117] teaching a head-mounted display for presenting an augmented reality view), the device comprising:  
a camera (e.g., see Fig. 19, [0049] teaching a camera); and 
a processor (e.g., see Figs. 1, 12, 17-19, [0051], [0056] teaching a processor and computing system) configured to: 
control the camera to obtain a surrounding image of surroundings of the device (e.g., see Figs. 1-3, 7-11, [0052], [0053], [0111] teaching a camera to obtain information regarding the user’s environment as image data scene); 
control a display to display the obtained surrounding image (e.g., see Figs. 1-3, 7-11, [0003], [0030], [0085], [0095] teaching displaying the scene to the user, wherein the scene may include images of the real-world scene surrounding the user);
detect a plurality of real objects included in the obtained surrounding image (e.g., see [0030], [0035] teaching identifying a plurality of objects obtained in the environment);
control a display to simultaneously display a plurality of virtual icons overlapping to the detected plurality of real objects (e.g., see [0058], [0059] teaching displaying a virtual icon overlapping the detected plurality of real objects);
recognize a plurality of real objects corresponding to the plurality of virtual icons, among the simultaneously displayed plurality of virtual icons, observed sequentially by eyes of a user wearing the device (e.g., see Figs. 1-3, 7-11, [0030], [0035], [0058]. [0059], [0091], [0103] recognizing a plurality of real objects corresponding to the plurality of overlapping virtual icons observed sequentially by user eye gaze); 
determine whether the recognized plurality of real objects correspond to the plurality of objects preset as the password, based on at least one of: a form, a shape, and/or a color of each recognized real object (e.g., see Figs. 1-3, 7-11, [0035], [0062]-[0063], [0103] determining the plurality of objects correspond to a password based on a contextual information about the object (i.e., form or shape)); and
based at least on determining that the recognized plurality of real objects correspond to the plurality of objects preset as a password, perform a preset task corresponding to the plurality of real objects and an order in which the plurality of real objects are observed (e.g., see [0043], [0054], [0103] wherein based on the selection of the plurality of real objects corresponding to a password element, permitting access to a resource (i.e., perform a preset task) corresponding to the plurality of real objects and the order in which they are observed).  
While Gordon teaches displaying virtual icons overlapping real objects and further teaches recognizing a plurality of real objects corresponding to the plurality of virtual icons, Gordon fails to teach based at least on determining that the obtained surrounding image corresponds to an image including a plurality of objects preset as a password, control the display to display, overlapping the obtained surrounding image, a virtual password requesting image for requesting selection of objects as a set password; each of the plurality of real objects is mapped to a respective icon of the plurality of virtual icons; the recognizing of the plurality of real objects corresponding to the plurality of virtual icons, after simultaneously displaying the plurality of virtual icons; and to simultaneously display the obtained surrounding image, the virtual password requesting image, and a plurality of virtual icons
However, in the same field of endeavor of graphical user interfaces Iyer teaches based at least on determining that the obtained surrounding image corresponds to an image including a plurality of objects preset as a password, control the display to display, overlapping the obtained surrounding image, a virtual password requesting image for requesting selection of objects as a set password (e.g., see Fig. 6, [0059] teaching in response to determining an object as an authentication object, displaying a plurality of virtual targets for requesting input of the object in a specific order (i.e., password requesting image for requesting selection of objects as a set password). See also [0039] teaching multiple objects can be recognized); each of the plurality of real objects is mapped to a respective icon of the plurality of virtual icons (e.g., see Figs. 4, 6, 8, [0056], [0059], [0064] teaching a plurality of real objects being mapped to a virtual icon (e.g., text display and/or dashed lines)); after simultaneously displaying the plurality of virtual icon, recognizing the plurality of real objects corresponding to the plurality of virtual icons [performed sequentially for authentication]  (e.g., see Figs. 4, 6, 8, [0059], [0064] teaching after displaying the virtual icons, the system recognizes the underlying real object and manipulation/input thereof in a specific order for authentication purposes); and control the display to simultaneously display the obtained surrounding image, the virtual password requesting image, and a plurality of virtual icons overlapping the plurality of detected real objects (e.g., see Figs. 4-6 wherein the real objects, virtual indicators overlapping the real objects, and the virtual targets for requesting the password are simultaneously displayed). Accordingly, it would have been obvious to e.g., see [0059] of Iyer).

As to claim 5, the rejection of claim 1 is incorporated. Gordon further teaches wherein the processor is further configured to control the device to sense a hand gesture of the user and to perform a preset task corresponding to the hand gesture (e.g., [0046] teaching recognizing touch inputs or gestures).  

As to claim 7, the rejection of claim 1 is incorporated. Gordon further teaches wherein, the processor is further configured to control the display to display a virtual image related to a password input when the surrounding image of the device obtained via the camera corresponds to a pre-stored image (e.g., see [0059] teaching displaying a virtual image related to the password input).  

As to claim 9, the rejection of claim 1 is incorporated. Gordon further teaches wherein the processor is further configured to: receive an input selecting a task corresponding to a password (e.g., see [0056] wherein a user selects a resource with which to associate a password); and store the object being observed as the password corresponding to the selected task as the user observes, for a predetermined period of time or greater, an object included in the surrounding image (e.g., see [0058] wherein the selected features are stored as the password wherein selection is based on user looking at the feature for predetermined amount of time).  

As to claim 10, the rejection of claim 9 is incorporated. Gordon further teaches wherein, the processor is configured to store, as the password, an order in which one or more objects are observed when the user sequentially observes one or more objects included in the surrounding image (e.g., see [0061], [0103] wherein the order of the gaze targets sequentially observed is saved as the password).  


As to claim 11, the rejection of claim 9 is incorporated. Gordon further teaches wherein, the processor is configured to store a hand gesture of the user as the password when the hand gesture of the user is sensed (e.g., see [0046], [0088] wherein predefined authentication inputs are stored and compared to user input, the input including hand gestures).  

As to claim 12, the rejection of claim 1 is incorporated. Gordon further teaches wherein the preset task includes at least one of: execution of an application and unlocking of the device (e.g., see [0051], [0054], [0108] wherein authentication allows user access to one or more devices, programs, applications, etc.).  

As to claim 13 and 15, the claims are directed to the method of claims 1 and 3 and are similarly rejected.

As to claim 17, the claim is directed to the method of claim 6 and further recites the hand gesture of the user selecting one or more objects included in the surrounding image (e.g., see [0056], [0088] wherein the hand gesture includes selecting the features in the augmented environment) and are similarly rejected.

As to claim 18, the claim is directed to the non-transitory computer-readable recording medium storing a program for implementing the method of claim 13 and is similarly rejected.

As to claim 19, the rejection of claim 1 is incorporated.  Gordon further teaches wherein the virtual icon is determined to be observed after determining that the object is observed for a preset time period by eyes of the user wearing the device (e.g., see [0058], [0059] teaching a virtual icon place next to or at least partially overlapping the gaze target object indicating the user has successfully observed a gaze target for a threshold time).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Iyer, as applied above, and in further view of Tsou (USPPN: 2017/0154177; hereinafter Tsou).

As to claim 3, the rejection of claim 1 is incorporated. While Gordon teaches displaying a visual feedback (i.e., virtual image/icon) indicating user eye gaze selection among the plurality of real objects in the image (e.g., see [0059], [0063]) and therefore reads upon the claimed wherein the processor is further configured to control the display to display a virtual image representing an object observed by the eyes of the user from among the plurality of objects included in the surrounding image.
For the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces for user authentication, Tsou teaches the limitation in a manner consistent with applicant’s specification.  Tsou teaches wherein the processor is further configured to control the display to display a virtual image representing an object observed by the eyes of the user from among the plurality of objects included in the surrounding image (e.g., see Figs. 11, 13, [0118] wherein a virtual image representing an object, of a plurality of objects, observed by a user is presented on the display).  Accordingly, it would have been obvious to modify Gordon-Iyer in view of Tsou to provide indication of inputted data for user confirmation (e.g., see [0118] of Tsou) thus improving user experience.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Iyer, as applied above, and in further view of Kawamoto (USPPN: 2017/0186236; hereinafter Kawamoto).

As to claim 6, the rejection of claim 1 is incorporated. Gordon fails to teach wherein, the processor is further configured to control the display to display a virtual image related to a password input when it is sensed that the device is being worn by the user.  
However, in the same field of endeavor of graphical user interfaces for user authentication, Kawamoto teaches wherein, the processor is further configured to control the display to display a virtual image related to a password input when it is sensed that the device is being worn by the user (e.g., see Fig. 7, [0102], [0103] wherein in response to the devices being worn by a user, a password input image is overlaid on the surrounding image).  Accordingly, it would have been obvious to modify Gordon-Iyer in view of Kawamoto to provide for a user to safely transition to wearing a head-mounted display and constantly grasp his/her surroundings (e.g., see [0099] of Kawamoto).

As to claim 20, the rejection of claim 1 is incorporated.  Gordon teaches determine whether the recognized object corresponds to an object set as a password, based on a [shape and a color] of the recognized object (e.g., see [0035] teaching gaze target objects may be detected based on contextual information about the object); and
perform a task corresponding to the password (e.g., see [0043], [0054], [0103] wherein based on the selection of the plurality of real objects corresponding to a password element, permitting access to a resource (i.e., perform a task)).
While Gordon teaches that the objects may be detected based on contextual information about the object and further teaches identifying content such as a comb, brush, bowl, etc., Gordon fails to explicitly teach the contextual object being a shape and a color.  However, in the same field of endeavor of configuring passwords, Liu teaches a shape and a color (e.g., see 10:47-58 and 13:35-43 teaching characteristics of the gaze content such as color, shape, etc. are used to determine password key).  Accordingly, it would have been obvious to substitute one type of context (e.g., brush, bowl, comb) for another (e.g., shape and color) to yield the predictable result of identifying objects based on their distinguishing characteristics (e.g., see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).
	

Relevant Art not Cited
	As a courtesy, below are references not cited but are related to Applicant’s invention.  Applicant is encouraged to review the references when considering future amendments.
Xing et al. (USPPN: 2017/0115742): teaching a wearable augmented reality eyeglass device utilizing eye gaze and gesture controls for performing commands
Funk et al. (USPPN: 2020/0117789): teaching unlocking and providing access to confidential data in response to user looking at a series of N objects in a predefined order
Mathey-Owens et al. (USPPN: 2018/0004283): teaching selection of objects in 3D space and performing operation thereof
Selig et al. (USPPN: 2013/0283199): teaching launching an application for a locked screen
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179